 ELECTRICAL WORKERS IBEW LOCAL 3 (TEKNION, INC.) 337Local Union No. 3, International Brotherhood of Electrical Workers, AFLŒCIO and Teknion, Inc.  Case 29ŒCCŒ1267 September 30, 1999 DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND BRAME On June 17, 1999, Administrative Law Judge Michael A. Marcionese issued the attached decision.  The Re-spondent filed exceptions and a supporting brief, and the Charging Party filed a brief in support of the judge™s decision and an answering brief.  The General Counsel filed a brief in support of the judge™s decision. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings,1 and conclusions and to adopt the recommended Order.2 ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Local Union No. 3, Interna-tional Brotherhood of Electrical Workers, AFLŒCIO, Flushing, New York, its officers, agents, and representa-tives, shall take the action set forth in the Order.  Scoff B. Feldman, Esq., for the General Counsel. Norman Rothfeld, Esq., for the Respondent.  Stephen J. Sundheim, Esq. (Pepper Hamilton, LLP), for the Charging Party.                                                                                                                      1 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. However, in affirming the judge™s discrediting of the testimony of Respondent™s business representative, Howard Cohen, we do not rely on the judge™s consideration of, inter alia, the Respondent™s history of violating Sec. 8(b)(4).  Further, in adopting the judge™s refusal to draw an adverse inference from the General Counsel™s failure to call any witnesses to corroborate the testi-mony of the Charging Party™s director of sales, Chris Stevenson, re-garding the October 14, 1998 meeting, we emphasize that the proper inquiry in determining whether an adverse inference may be drawn from a party™s failure to call a potential witness, as explicated in Inter-national Automated Machines, 285 NLRB 1122, 1123 (1987), is whether the witness may reasonably be assumed to be favorably dis-posed to that party. 2 In adopting the judge™s recommended broad remedial order, we rely particularly on the fact that as recently as July 1996, the Respon-dent consented to entry of an order by the Second Circuit Court of Appeals requiring the Respondent to comply with its obligations under prior outstanding court judgments and not to further violate Sec. 8(b)(4) of the Act.  The Respondent™s violation of Sec. 8(b)(4)(ii)(B) in the instant case, just a little more than 2 years later, sufficiently demon-strates that the Respondent has a proclivity for violating the Act, and thus warrants our adoption of the judge™s recommended broad order. DECISION STATEMENT OF THE CASE MICHAEL A. MARCIONESE, Administrative Law Judge. This case was tried in Brooklyn, New York, on May 11, 1999. The charge was filed by Teknion, Inc. on October 14, 1998,1 and the complaint was issued January 12, 1999. The complaint alleges that the Respondent, Local Union No. 3, International Brotherhood of Electrical Workers, AFLŒCIO, violated Sec-tion 8(b)(4)(ii)(B) of the Act, on or about October 14, by threatening three neutral employers with a work stoppage with the object of threatening, restraining, or coercing these em-ployers in order to cause one of them to cease using, selling, handling, transporting, or otherwise dealing in the products of, and to cease doing business with, the Charging Party. The Respondent filed its answer to the complaint on January 22, 1999, denying the alleged unfair labor practices. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the arguments made by the parties at the hearing and in their briefs, I make the following FINDINGS OF FACT I. JURISDICTION The Charging Party (Teknion), a corporation located in Mariton, New Jersey, markets and manufactures modular of-fice workstations. Teknion annually purchases and receives at its New Jersey facility goods and supplies valued in excess of $50,000 directly from entities located outside the State of New Jersey. Securities Industry Automation Corporation (SIAC), a corporation, provides communication automation services in support of business activities from its facility in Brooklyn, New York, where it annually purchases and receives goods and supplies valued in excess of $50,000 directly from entities located outside the State of New York. The Respondent amended its answer at the hearing to admit that the Charging Party and SIAC are employers engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act. James G. Kennedy & Company, Inc. (Kennedy), a corpora-tion located in New York, New York, is a general contractor in the construction industry and annually purchases and receives at its New York facility goods and supplies valued in excess of $50,000 directly from entities located outside the State of New York. PEM, Inc. (PEM), a corporation located in Long Island City, New York, is engaged in the construction industry as an electrical contractor and annually purchases and receives at its New York facility goods and supplies valued in excess of $50,000 directly from entities located outside the State of New York. The Respondent did not admit, deny, or otherwise an-swer these allegations of the complaint, effectively admitting them.2 Accordingly, based on the admissions of the Respondent, I find that the Charging Party, SIAC, Kennedy, and PEM are employers engaged in commerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act. I further find, based on the Respondent™s failure to admit, deny, or otherwise answer the allegation, that the Respondent is a labor organization within the meaning of Section 2(5) of the Act.  1 All dates are in 1998 unless otherwise indicated. 2 NLRB Rules and Regulations, Sec. 102.20. 329 NLRB No. 34  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 338II. ALLEGED UNFAIR LABOR PRACTICES
 In the fall of 1998, Kennedy was the general contractor and 
PEM the electrical subcontracto
r on a construction project for 
SIAC, referred to in the record as the Renaissance Plaza pro-
ject. Part of that project involved the installation of office 
workstations manufactured by 
the Charging Party. These 
workstations are sold with pr
efabricated wire harnesses and 
receptacles that can be snapped together at the site. This fea-
ture of the Charging Party™s 
product allows the purchaser to 
reconfigure its office space afte
r installation by simply discon-
necting the prefabricated wiring,
 moving the individual work-
stations to the desired locati
on, and reconnecting them in a 
new configuration by snapping the wires together again.  
Someone using these modular work
stations can also easily add 
new outlets for additional elec
tronic equipment by snapping 
additional outlets into the workstations.  The prefabricated 
wire harnesses and receptacles 
are assembled by the Charging 
Party™s nonunion employees. 
Under the terms of its contra
ct with Kennedy, PEM em-
ployees would complete the electrical installation of the 
Charging Party™s workstations by snapping the wire harnesses 
and outlets together at the site. The employees of PEM have 
been represented by the Respondent for a number of years. 
The General Counsel alleges that
, at a meeting on October 14, 
the Respondent™s business representative, Howard Cohen, 

threatened Kennedy and PEM with a work stoppage in order to 
force them to put pressure on SI
AC to cease using the products 
manufactured by, and to cease doing business with the Charg-

ing Party. There is no allegati
on that any work stoppage ever 
occurred. 
There is no dispute that a te
lephone conversation occurred 
on October 9 between Cohen and the Charging Party™s execu-
tive vice president, Brian Schatzinger. Schatzinger testified 
that he initiated this call after receiving a report from the SIAC 
project indicating that there had been a work stoppage by 
members of the Respondent. According to Schatzinger, he 
asked Cohen why the electric
ians had stopped working at 
SIAC. Cohen replied that it wa
s a ﬁtheft of labors,ﬂ telling 
Schatzinger that ﬁthis is work that his men could be doing.ﬂ 
Cohen then asked Schatzinger if he was with Teknion in 1991. 
When Schatzinger said that he was, Cohen told him that he 
should be familiar with the fact that the Union did the work 
then and that they should be doing it now. According to 
Cohen, Schatzinger asked him in
 this conversation what the 
problem was ﬁwith the partitions
, with the wiring,ﬂ on the 
SIAC job. Cohen acknowledged tel
ling Schatzinger that he felt 
it was electricians™ work. Cohen denied that Schatzinger asked 
him if there was a work stoppage and he further denied any 
knowledge that there ever wa
s a work stoppage at SIAC. 
It is also undisputed that a 
meeting took place on the SIAC 
jobsite on October 14.  Cohen ha
d requested this
 meeting with 
representatives of SIAC, Kennedy, and PEM for the specific 

purpose of discussing installation of the Teknion workstations. 
John McCarthy-O™Hea, Kennedy™s
 project manager for the 
job, and two representatives of
 PEM, John and Richie, whose 
last names are unknown, were at
 this meeting. Although in-
vited, no one from SIAC attended the meeting. Chris Steven-

son, the Charging Party™s director
 of sales, did attend the meet-
ing even though the Charging Party had not been invited. Only 

Stevenson and Cohen testified at
 the hearing about this meet-
ing and, as to be expected, their versions of what was said 

differ. 
Stevenson testified that Cohen said at this meeting that his 
men were not going to install Te
knion™s electric ha
rnesses, that 
this was work that he felt the Charging Party was stealing from 

the Union and that this was adding to their unemployment. 
According to Stevenson, Cohen said that he felt that the Union 
could manufacture the wiring onsi
te and hard wire the work-
stations.
3  Stevenson testified that he and McCarthy-O™Hea 
discussed Cohen™s statements af
ter the meeting and then went 
to SlAC™s of ices across the st
reet to inform Mike Anderson, 
SlAC™s employee in charge of the project, what had happened 
at the meeting. Anderson is no 
longer employed by SIAC and 
did not testify at the hearing. 
Cohen denied saying that the Respondent™s members would 
not install the Teknion harnes
ses and he denied mentioning 
unemployment in the Union.  According to Cohen, he merely 
stated his opinion that the workstations should be ﬁfield-
wiredﬂ by electricians, as hist
orically done. He acknowledged 
describing the Charging Party™s prefabricated wiring as a 

ﬁtheft of our work.ﬂ Cohen further acknowledged that he asked 
the Kennedy representative to present the Union™s case to 
SIAC, with the hope that SIAC
 would agree with the Union 
and have the electricians field-wire the workstations. 
The record reveals that 2 days after this meeting, McCarthy-
O™Hea sent SIAC a change order that would have PEM hard-

wire the workstations. The change order would cost SIAC 
almost $23,000, including an additional $20,860 to be paid to 
PEM to hard-wire the workstations instead of installing them 
as originally planned. The record further reveals that SIAC 
returned the prefabricated wiring to the Charging Party in De-
cember for a credit of $21,419.84.
  There is no dispute that the 
job was completed with the work
stations hard-wired by mem-
bers of the Respondent, as requested by Cohen at the October 
14 meeting. 
In order to determine whether the Respondent violated Sec-
tion 8(b)(4)(ii)(B) on October 14, 
as alleged in the complaint, I 
must answer three questions: (1) What did Cohen say at the 
October 14 meeting? (2) Does whatever he said amount to a 
ﬁthreat, restraint or coercionﬂ 
within the meaning of Section 
8(b)(4)(ii)? and (3) If so, what was the object of Respondent™s 

action? See 
Sheet Metal Workers Local 27 (AeroSonics, Inc.), 
321 NLRB 540, 547 (1996). 
The first question turns on a credibility resolution with re-
spect to the conflicting testim
ony of Stevenson and Cohen. 
The Respondent argues that Stevenson should not be credited 
because his testimony was uncorroborated, because it was 
inconsistent with his pretrial
 affidavit and because he was 
ﬁless than candidﬂ regarding his failure to bring contempora-

neous notes with him to the hearing. The Respondent further 
argues that an adverse inference should be drawn from the 
General Counsel™s failure to call any other witnesses who were 
at the meeting. While it is true that Stevenson™s testimony is 
uncorroborated, the same is true of Cohen™s testimony. The 
other individuals who were at the October 14 meeting were 
equally available to the General Counsel and the Respondent 
and, because they are not parties in this proceeding and were 
neutral in the dispute between 
the Charging Party and the Re-
                                                          
 3 Hardwiring the workstations would require the electricians to run 
wire from the main power source in
 the building to each workstation 
and separately wire each receptacle.  Because the wire would run 
through several workstations on the way from the power source to an 
outlet, it would be more difficult to 
re-configure the workstations in the 
future. 
 ELECTRICAL WORKERS IBEW LOCAL 3 (TEKNION, INC.) 339spondent, it cannot be said that they would be predisposed to 
testify favorably to one side or
 the other. Under these circum-
stances, an adverse inference is not warranted. 
Queen of the 
Valley Hospital
, 316 NLRB 721 fn. 1 (1995); 
Laborers
 Local 190 (ACMAT Corp.)
, 306 NLRB 93 (1992); and 
International 
Automated Machines
, 285 NLRB 1122, 1123 (1987). 
The claimed inconsistency between Stevenson™s testimony 
at the hearing and his pretrial affidavit was insignificant. In his 
pretrial affidavit, Stevenson stated that Cohen said at the Oc-
tober 14 meeting that the Union ﬁwas not going to install Tek-
nion™s harnesses based on the fact
 that it was work that could 
be done by the Union.ﬂ At the hearing, Stevenson recalled 

Cohen saying that the Union™s members were not going to 
install Teknion™s ﬁcomponentsﬂ
 because it was work Cohen 
felt Teknion was stealing from the Union and that it was add-

ing to the Union™s unemployment. The gist of the statements 
attributed to Cohen by Stevenson,
 in both his affidavit and on 
the witness stand, is that th
e Respondent™s members were not 

going to handle the Charging Pa
rty™s products, whether called 
harnesses or components, because of a claim to the work. The 
slight variation at the heari
ng does not warrant a conclusion 
that Stevenson was not truthfully attempting to recall what 

transpired at the meeting. Similarly, I find that Stevenson™s 
explanation for not bringing his notes to the hearing was rea-
sonable and sufficiently ﬁcandi
dﬂ and that there was no at-
tempt to conceal exculpatory evidence. 
Although Stevenson™s testimony was not corroborated by 
other witnesses, it was corroborated by actions taken shortly 
thereafter by others who were at the meeting. Within days, 
SIAC had changed its plans to use the Charging Party™s pre-
fabricated wiring. Instead, it elected to have the workstations 
hard-wired by PEM™s employees represented by the Respon-
dent, at a considerable increase in cost and at the expense of 
future flexibility in reconfiguring the workstations.  This is 
precisely the result sought by Co
hen in requesting the meeting.  
I find it highly unlikely that SIAC would have chosen such a 
course of action in response to a simple expression of opinion 
by Cohen that the work should be done this way. 
In evaluating the respective credibility of Stevenson and 
Cohen, I have also considered the Respondent™s history of 
violating Section 8(b)(4).
4  In light of the Respondent™s well-
documented resort to unlawful secondary activity in pursuit of 

claimed work, I find it unlikely that Cohen would have ex-
pressed his ﬁopinionﬂ regarding who should be wiring the 
workstations without backing up his arguments with the threat 
to withhold the labor needed to finish the installation of these 
workstations.  I also note that Cohen admitted at the hearing 
that he viewed the Charging Party™s prefabricated wiring as a 
ﬁtheft of our work,ﬂ lending credence to the testimony of 
Schatzinger and Stevenson that Cohen used a similar expres-
sion in his conversations with them on October 9 and 14, re-
spectively . 
Based on the above, and consid
ering the demeanor of the 
witnesses, I find that Stevenson™s version of the October 14 
meeting is the more credible and that Cohen did tell those at 
the meeting that the Respondent™s members would not install 
the Charging Party™s  workstations with the prefabricated wir-
                                                          
 4 The Board and the courts have held that consideration of such 
background evidence is appropriate in
 evaluating a respondent™s current 
conduct, as well as for determin
ing an appropriate remedy.  
NLRB v. 
Electrical Workers Local 3 (Northern Telecom)
, 730 F.2d 870, 879 (2d 
Cir. 1984). 
ing.  I further find that such 
a statement cons
tituted conduct 
proscribed by Section 8(b)(4)(ii) of the Act because it was a 
threat that the Respondent would induce or encourage its 
members employed by PEM on the SIAC job to refuse to han-
dle the Charging Party™s products. Although it was an em-
ployee of the Charging Party who provided the evidence that 
such a statement was made, the threat was clearly directed at 
PEM, the contractor employing its members, and there is no 
dispute that PEM was present when the statement was made.  
Because PEM was under contract to Kennedy, which likewise 
had a contract with SIAC, the threat was clearly intended to 
put pressure on Kennedy and SIAC as well to get them to 
change the planned installation 
of the Charging Party™s prod-
ucts in order to use the Respondent™s members to hard-wire or 
field-wire the workstations. C
ohen admitted that this was his 
purpose in asking to meet with Kennedy, PEM, and SIAC on 

October 14. Cohen™s statement t
hus falls within the ambit of 
Section 8(b)(4)(ii) even if the statement was ostensibly di-
rected only at Stevenson.  See 
Tri-State Building 
& Construc-tion Trades Council (Blackman Sheet Metal Works)
, 272 NLRB 8 fn. 1 (1984), enfd. 781 F.2d 569 (6th Cir. 1986); and 
Iron Workers Local 40 (Spancrete Northeast)
, 249 NLRB 917, 
920 fn. 12 (1980). 
Finally, I find that the object of Cohen™s threat at the meet-
ing, to get SIAC to change from using the Charging Party™s 
prefabricated wiring to having the workstations field-wired, 
was an illegal secondary one. The Respondent™s primary dis-
pute here was with Teknion ov
er who would wire Teknion™s 
workstations, Teknion™s nonunion employees who worked in 

the factory where the workstations were prewired, or the Re-
spondent™s members who did the el
ectrical installation work in 
the field. The Respondent clearly had no dispute with SIAC, 
the purchaser of these workstations, Kennedy, the contractor 
doing the office construction, or
 PEM, the electrical subcon-
tractor on the job. This is clear from Cohen™s statements to 

Schatzinger and Stevenson that it was the Charging Party who 

was ﬁstealingﬂ the Respondent™s work. Thus, the Respondent™s 
efforts to cause SIAC to stop using the Charging Party™s pre-
fabricated wire harnesses and 
receptacles was an illegal at-
tempt to enmesh neutral employers in its primary dispute with 

Teknion, 
Sheet Metal Workers Local 27 (AeroSonics, Inc.)
, supra; and 
Sheet Metal Workers Local 104 (Losli Interna-
tional, Inc.)
, 297 NLRB 1078 (1990). 
Accordingly, I find that the Respondent has violated the Act 
as alleged in the complaint. 
CONCLUSIONS OF 
LAW 1. Teknion, SIAC, Kennedy, and PEM are employers en-
gaged in commerce within the m
eaning of Section 2(2), (6), 
and (7) of the Act. 
2. The Respondent is a labor organization within the mean-
ing of Section 2(5) of the Act. 
3. By threatening Kennedy and PEM, on October 14, that 
the Respondent™s members employed by PEM would not in-
stall Teknion™s workst
ations with prefabricated wiring, in or-
der to cause Kennedy and PEM to pressure SIAC to cease 
using, selling, handling, transporting, or otherwise dealing in 
the products of, and to cease doing business with Teknion, the 
Respondent has engaged in unfa
ir labor practices affecting 
commerce within the meaning of Section 8(b)(4)(ii)(B) and 
Section 2(6) and (7) of the Act. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 340REMEDY Having found that the Respondent has engaged in certain 
unfair labor practices, I find that
 it must be ordered to cease 
and desist and to take certain 
affirmative action designed to 
effectuate the policies of the Act. 
The General Counsel has reques
ted a broad cease-and-desist 
order in this proceeding based on the Respondent™s history of 
violating Section 8(b)(4) of th
e Act. In 1988, the Second Cir-
cuit Court of Appeals stated that the Respondent had been 
found to violate Section 8(b) of 
the Act at least 23 times since 
1960. NLRB v. Electrical Workers Local 3 (Telecom Plus)
, 861 F.2d 44, 45 (2d Cir. 1988). The court cited from its earlier 

decision in NLRB v. Electrical Workers Local 3 (Northern 
Telecom)
, 730 F.2d at 880, in which it had called the Respon-
dent ﬁan incorrigible secondary boycotter with a 2-decade long 
history of secondary boycott activity.ﬂ As recently as July 
1996, the Respondent consented to entry of an order by the 
Second Circuit requiring the Respondent to comply with its 
obligations under outstanding court judgments and not to fur-
ther violate Section 8(b)(4) of the Act. Based on the evidence 
before me, it appears that the Respondent has not yet learned 
its lesson. Because the Respondent has a proclivity for violat-
ing the Act, I agree with the 
General Counsel that a broad 
order is appropriate here
. Sheet Metal Workers Local 104 
(Losli International, Inc.)
, supra. 
On these findings of fact and 
conclusions of law and on the 
entire record, I issue the following recommended
5 ORDER The Respondent, Local Union No. 3, International Brother-
hood of Electrical Workers, AF
LŒCIO, Flushing, New York, 
its officers, agents, and representatives, shall 
1. Cease and desist from in any manner or by any means, 
threatening, coercing, or restraining Securities Industry Auto-
mation Corporation, James G. Kennedy & Company, Inc., 
REM, Inc., or any other person engaged in commerce or in an 
industry affecting commerce, where an object thereof is to 
force or require Securities Industry Automation Corporation, 
or any other person, to cease using, selling, handling, install-
ing, transporting, or otherwise dealing in the products of Tek-
nion, Inc. or any other producer, processor or manufacturer, or 
to cease doing business 
with each other, Teknion, Inc., or any 
other person. 
                                                          
                                                           
5 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
2. Take the following affirmat
ive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its 
union office in Flushing, New York, and at other places where 
it customarily posts notices to members in New York, copies 
of the attached notice marked ﬁAppendix.ﬂ
6  Copies of the 
notice, on forms provided by the 
Regional Director for Region 
29, after being signed by the Respondent™s authorized repre-
sentative, shall be posted by 
the Respondent immediately upon 
receipt and maintained for 60 consecutive days in conspicuous 
places including all places where notices to members are cus-
tomarily posted. Reasonable st
eps shall be taken by the Re-
spondent to ensure that the noti
ces are not altered, defaced, or 
covered by any 
other material. (b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certif
ication of a responsible offi-
cial on a form provided by the Region attesting to the steps 

that the Respondent has taken to comply. 
   APPENDIX 
NOTICE TO MEMBERS
 POSTED BY ORDER OF THE NATIONAL LABOR RELATIONS BOARD
 An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-
lated the National Labor Relations Act and has ordered us to 
post and abide by this notice. 
 WE WILL NOT
 in any manner or by any means, threaten, co-
erce, or restrain Securities Industry Automation Corporation, 

James G. Kennedy 
& Company, Inc., PEM, Inc., or any other 
person engaged in commerce or in an industry affecting com-

merce, where an object thereof is to force or require Securities 
Industry Automation Corporation, or any other person, to 
cease using, selling, handling, in
stalling, transporting, or oth-
erwise dealing in the products of Teknion, Inc., or any other 

producer, processor, or manufacturer, or to cease doing busi-
ness with each other, Teknion, Inc., or any other person. 
 LOCAL UNION 
NO. 3, I
NTERNATIONAL 
BROTHERHOOD OF 
ELECTRICAL 
WORKERS
, AFLŒCIO  6 If this Order is enforced by a 
judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 